Filed 6/16/16 P. v. Rico CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068997

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE343369)

MANUEL RICO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Daniel B.

Goldstein, Judge. Affirmed.

         Andrea S. Bitar, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         In this case, without the benefit of a plea agreement, Manual Rico pleaded guilty

to all of the charges in the information. Specifically, he pleaded guilty to three counts of
lewd acts on a child under the age of 14 (Pen. Code,1 § 288, subd. (a)) and two counts of

lewd acts on a child under the age of 14 by force or fear (§ 288, subd. (b)(1)).

       The court sentenced Rico to a term of 16 years in prison.

       Rico filed a timely notice of appeal, but did not obtain a certificate of probable

cause (§ 1237.5).

       Appellate counsel has filed a brief indicating she has not been able to discover any

reasonably arguable issues for reversal on appeal. Pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders), counsel asks

this court to review the record for error. We offered Rico the opportunity to file his own

brief on appeal, but he has not responded.

                                STATEMENT OF FACTS

       The change of plea form only indicates that Rico admitted to performing lewd acts

upon a child under the age of 14.

                                       DISCUSSION

       Appellate counsel has not fully complied with Anders, supra, 386 U.S. 738, in that

she has not identified any possible, but not arguable issues for reversal. However, the

record is brief and we have reviewed all of it. We are satisfied we can fully perform our

duty of review as mandated by Wende, supra, 25 Cal. 3d 436 and Anders, notwithstanding

the lack of assistance from appellate counsel.




1      All further statutory references are to the Penal Code unless otherwise specified.
                                              2
       We start with the possibility of a challenge to the guilty plea. Rico did not obtain

a certificate of probable cause from the trial court and is thus precluded from challenging

the plea on appeal. (People v. Panizzon (1996) 13 Cal. 4th 68, 74-76.) Nor did Rico

bring a motion to withdraw the guilty pleas.

       With regard to the sentence, Rico did not object in the trial court to any of the

court's sentencing choices. Again he is precluded from raising any challenge to the

sentence on this appeal. (People v. Scott (1994) 9 Cal. 4th 331, 351-353.)

       As we have stated, we have reviewed the entire record as mandated by Wende,

supra, 25 Cal. 3d 436, and Anders, supra, 386 U.S. 738. We have not discovered any

reasonably arguable issues for reversal on appeal. Although we are critical of appellate

counsel's failure to fully comply with Anders, we are satisfied that counsel has provided

Rico with competent representation on this appeal.

                                      DISPOSITION

       The judgment is affirmed.




                                                                   HUFFMAN, Acting P. J.

WE CONCUR:



                  McDONALD, J.



                         IRION, J.

                                               3